Exhibit 10.2


--------------------------------------------------------------------------------



COINSURANCE AGREEMENT
 
Between

KILPATRICK LIFE INSURANCE COMPANY

Shreveport, Louisiana
 
and
 
SECURITY NATIONAL LIFE INSURANCE COMPANY

Salt Lake City, Utah
 





--------------------------------------------------------------------------------





 
COINSURANCE AGREEMENT


THIS COINSURANCE AGREEMENT ("Agreement") is entered into by and between
KILPATRICK LIFE INSURANCE COMPANY, a Louisiana life insurance company
("Company"), and SECURITY NATIONAL LIFE INSURANCE COMPANY, a Utah life insurance
company ("Coinsurer").
 
WHEREAS, the Company has issued, assumed or coinsured certain insurance Policies
(as defined herein); and
 
WHEREAS, the Company desires the Coinsurer to acquire contractual rights,
obligations and risks under the Policies, and Coinsurer desires to acquire, such
contractual rights, obligations and risks as coinsurance; and
 
WHEREAS, this Agreement is contingent upon the contemporaneous execution of the
Stock Purchase Agreement (as defined herein) and the approval of this Agreement
by the Louisiana Department of Insurance.
 
NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, and in reliance upon the representations, warranties, conditions and
covenants herein contained, and intending to be legally bound hereby, the
Company and the Coinsurer do hereby agree as follows:
 
ARTICLE 1
 
DEFINITIONS
 
The following capitalized words and terms shall have the following meanings when
used in this Agreement:
 
1.1 Bond Gains.  The total amount of the net proceeds realized upon the
completion of the sale of the Bonds (pursuant to Section 8.2) minus the
Company’s book value of the Bonds on the date of the sale of those Bonds, plus
[One Million Thirty-Six Thousand Two Hundred Eleven Dollars ($1,036,211.00)]
(which is the amount agreed to by the Parties as set forth in Section 8.2.1).
 
1.2 Bonds.  The debt securities held by the Company set forth in Schedule 8.1A.
 
1.3 Books and Records. All original files and records, in whatever form, in the
possession or under the control of the Company related to the Policies and
useful or necessary in their underwriting, reserving, or administration,
including, but not limited to, policy files, claims files and underwriting
files, policy form files (including all files relating to the filing and
approval of policy forms, applications and riders with insurance regulatory
authorities); rate filings and actuarial data developed or utilized by the
Company or on its behalf in support of premium rates charged under the Policies;
and premium tax records and reports for the Policies now in the hands of the
Company.
 

--------------------------------------------------------------------------------

1.4 Closing. The closing of the coinsurance transactions contemplated in this
Agreement pursuant to ARTICLE 8 of this Agreement.
 
1.5 Closing Date. The date upon which the Closing shall take place, which shall
be the later of (i) the day immediately following the date on which the
Louisiana Department of Insurance approves the coinsurance of the Policies by
the Coinsurer, or (ii) the day on which the last Bond is sold.
 
1.6 Coinsurance Effective Date. October 1, 2019.
 
1.7 Company. Kilpatrick Life Insurance Company.
 
1.8 Excluded Liabilities. Any claims or liability under, in connection with or
with respect to the Policies (a) for Taxes payable with respect to premiums
collected on Policies in force in all periods prior to the Coinsurance Effective
Date; (b) arising from participation in any guaranty fund, insolvency fund,
plan, pool, association or other similar organization and which is based on
premiums collected on Policies in force in any period on or prior to the
Coinsurance Effective Date or (c) any liability not arising from the terms and
conditions of the Policies, including any liability arising under agreements
with third parties, Policyholders or agents.
 
1.9 Existing Reinsurance Coverage. All contracts, agreements and treaties of
reinsurance between the Company and any third-party reinsurer that (a) are in
force and effect as of the Coinsurance Effective Date and (b) cover any risks
associated with the Polices.  (All Existing Reinsurance Coverage shall be
disclosed by the Company in Schedule 1.9).
 
1.10 Loss. All costs and expenses (including interest, penalties, reasonable
attorneys', accountants' and actuaries' fees, and any other costs and expenses
incident to any suit, action or proceeding), damages, charges, deficiencies,
liabilities, obligations, claims and judgments sustained or incurred by, or
asserted against, a party entitled to indemnity hereunder.
 
1.11 Policy or Policies. Each or all of those insurance policies, including any
endorsements, riders or schedules, issued, coinsured or assumed by the Company
that are (a) identified on Schedule 1.11 delivered at Closing, as may be revised
from time to time by mutual agreement of the parties, and (b) in force and
effect in accordance with the terms of the Policy as of the Coinsurance
Effective Date or reinstated in accordance with the terms of the Policy on or
after the Coinsurance Effective Date.  (The Policies shall be identified on
Schedule 1.11 by policy number and Policyholder name).
 
1.12 Policyholder.  Any individual or entity who is the owner of a Policy or who
has the right to terminate or lapse the Policy, effect changes of beneficiary,
coverage limits, add or terminate persons covered under such Policy or direct
any other policy changes in such Policy.
 
1.13 Required Closing Date Approvals.  The authorization and/or approval of the
Louisiana Department of Insurance of the execution, delivery and performance of
this Agreement by Company and the approval of the execution, delivery and
performance of this Agreement by the Board of Directors of Company and
Coinsurer.
 
1.14 Settlement Amount. The amount specified in Section 8.1.
 

--------------------------------------------------------------------------------

1.15 Shareholders.  The shareholders of the Company.
 
1.16 Statutes.  The Louisiana Uniform Unclaimed Property Act, or similar
unclaimed property laws from any other relevant state.
 
1.17 Stock Purchase Agreement.  That Stock Purchase Agreement entered into by
and between the Shareholders and the Coinsurer simultaneously with the execution
of this Agreement, wherein the Coinsurer agrees to purchase from Shareholders
and Shareholders agree to sell to Coinsurer all of the issued and outstanding
shares of the Company, a copy of which is attached hereto as Exhibit “A”.
 
1.18 Support Services. The administrative and support services to be provided in
connection with the Policies.
 
ARTICLE 2
 
COINSURANCE
 
2.1 Coinsurance of Policies. Subject to the terms and conditions of this
Agreement, Coinsurer shall coinsure the Policies as of the Coinsurance Effective
Date, in exchange for receipt of the Settlement Amount from the Company.
 
2.2 Administration and Support Services.  Unless otherwise directed by the
Coinsurer, the Company shall administer the Policies on behalf of the Coinsurer
for the duration of the Coinsurance Agreement.  The Coinsurer shall pay the
Company the prorated rate of ZERO ($0.00) per Policy per year for administration
and the Support Services.  The Company shall continue to perform all Support
Services with respect to all Policies in the same manner as they are currently
performed.
 
2.3 Regulatory Approvals. The Company, at its sole expense, shall be responsible
for obtaining any Required Closing Date Approvals (other than approval of the
execution, delivery and performance of this Agreement by the Board of Directors
of Coinsurer) from the insurance regulatory authorities in its state of domicile
on or before the Closing Date. However, if requested by the Company the
Coinsurer shall assist the Company in obtaining the required approval from the
Louisiana Department of Insurance.
 
ARTICLE 3
 
COINSURANCE
 
3.1 Coinsurance. Subject to the terms and conditions of this Agreement,
effective as of the Coinsurance Effective Date, the Company hereby cedes to
Coinsurer and Coinsurer hereby accepts and coinsures one hundred percent (100%)
of the Company’s contractual liabilities under the Policies (other than Excluded
Liabilities), by means of indemnity reinsurance.  On and after the Coinsurance
Effective Date, Coinsurer shall be entitled to exercise all contractual rights
and privileges of the Company under the Policies in accordance with the terms
and provisions of such Policies.  After the Closing Date, Coinsurer agrees to be
responsible for and shall be obligated with respect to one hundred percent
(100%) of the contractual liabilities under the Policies (other than Excluded
Liabilities) in accordance with the terms and conditions of the Policies and
applicable law.

--------------------------------------------------------------------------------

 
3.2 Ceding Allowance.  The Coinsurer agrees to pay the Company, on the
Coinsurance Effective Date, a ceding allowance equal to one dollar ($1.00).
 
3.3 Lapse, Reinstatement. In no event shall such coinsurance with respect to a
particular Policy be in force and binding unless such underlying Policy is in
force and binding or has lapsed but would be entitled to reinstatement by its
terms of the Policy as of the Coinsurance Effective Date.
 
3.4 Reduction. With respect to each of the Policies, the amount of reinsurance
hereunder shall be maintained in force without reduction so long as the Policy
remains in force without reduction.  If there is a reduction with respect to a
Policy, Coinsurer’s liability with respect thereto shall be equally reduced. 
All coinsurance for which Coinsurer is liable hereunder shall be subject to the
same rates, terms, conditions, limitations and restrictions as are contained in
the Policy.
 
3.5 Reimbursement. On and after the Coinsurance Effective Date, except as
otherwise provided in this Agreement, Coinsurer shall bear and shall have
responsibility for promptly reimbursing the Company for all payments the Company
makes (or since the Coinsurance Effective Date, has made) in satisfaction of
contractual liabilities in accordance with the terms of the Policies.
 
3.6 Coinsurer Directions. The Company shall comply with all reasonable legal
directions from the Coinsurer on all matters affecting the Coinsurer’s
obligations with respect to the Policies; provided that the Coinsurer shall
indemnify and defend the Company in connection therewith pursuant to the terms
of this Agreement. The Coinsurer shall be entitled to the right to review and
audit any claims administered by the Company.  The Company shall exercise
reasonable care to ensure that all claims are properly administered pursuant to
the terms and conditions of the Policy language and applicable state statutes
and other applicable guidance.
 
3.7 Duration of Coinsurance; Recapture; Breakup Fee.  Except as otherwise
provided herein, the coinsurance provided under this Agreement shall remain
continuously in force.   All of the Policies are eligible for recapture, subject
to written notice by either party to the other party and the Louisiana
Department of Insurance.  The recapture shall be effective immediately upon
delivery of such notice, unless otherwise mutually agreed to in writing.  Both
the Company and the Coinsurer shall have the right to require the recapture of
the Policies by the Company.  Unless otherwise mutually agreed to in writing,
any recapture shall apply to 100% of all of the Policies.  If the Company elects
to recapture the Policies, the Company shall pay the Coinsurer a breakup fee of
five million dollars ($5,000,000.00) (the “Break Up Fee”) within fifteen days
(15) of the effective date of the recapture; provided, however, if the
Shareholders terminate the Stock Purchase Agreement pursuant to (a) Section
9.01(c)(i), or (b) Section 9.01(c)(ii), and in the case of this clause (b), all
of the conditions to Coinsurer’s obligations to consummate the transactions
under Section 7.02 of the Stock Purchase Agreement have been satisfied (other
than: (i) breaches of any representation, warranty, covenant or other agreement
by any Shareholder or the Company that are not, individually or in the
aggregate, reasonably likely to have a Material Adverse Effect; (ii) the failure
of the Louisiana Department of Insurance to approve the transaction contemplated
pursuant to this Agreement or the Stock Purchase Agreement where such failure
was not due to any material action, inaction, or omission by or on behalf of the
Shareholders or the Company or (iii) any such conditions which by their nature
are to be satisfied by the date of Closing (as such term is defined in the Stock
Purchase Agreement)), then the Company shall not be responsible for paying the
Break Up Fee.  Notwithstanding the foregoing, if the Stock Purchase Agreement
has been approved by the Louisiana Department of Insurance and the closing of
the Stock Purchase Agreement has occurred in accordance with Section 2.04 of the
Stock Purchase Agreement, the Policies may be recaptured by the Company, in
whole or in part, at any time and without payment of the Break Up Fee.

--------------------------------------------------------------------------------

 
3.8 Experience Refund.  If the calculations set forth in Section 3.8.1 of this
Article produce a positive amount, the Coinsurer will pay to the Company a
certain experience refund (each, an “Experience Refund”).  If the operation of
the formula described in Section 3.8.1 of this Article should produce a loss for
any accounting period after the Coinsurance Effective Date, such amount will be
carried forward with interest at the rate of six percent (6%) per annum and
charged against future gains.   If the cumulative sum of gains and losses is
negative, the Company will pay to the Coinsurer, on demand, an amount equal to
the sum of (i) the absolute value of such cumulative sum of gains and losses,
plus (ii) the accrued interest thereon, plus (iii) the total amount of all
Experience Refunds.
 
 
3.8.1
 
 
Experience Refund Formula.  The Experience Refund gain (or loss, if negative)
for the then current accounting period will be calculated as follows (all
amounts shall be net of the amounts allocated to Existing Reinsurance Coverage):
 



(i)
the premiums earned on the Policies for the period in question; plus



(ii)
the investment income earned by the assets held in trust in relation to the
Policies for the period in question; plus



(iii)
the total amount of the reserves on the last day of the preceding accounting
period on the Policies reinsured hereunder and then in force under this
Agreement; minus



(iv)
the total amount of reserves on the last day of the current accounting period on
the Policies reinsured hereunder and then in force under this Agreement; minus



(v)
the actual commission and administrative and support service expenses incurred
in relation to the Policies for the period in question; minus



(vi)
the premium tax incurred on the Policies for the period in question; minus



(vii)
any benefits incurred on the Policies for the period in question, in accordance
with the applicable terms of the Policies.

 
3.8.2
 
 
The Experience Refund for each accounting period shall equal 97% of the gain so
calculated pursuant to Section 3.8.1.
 




--------------------------------------------------------------------------------

3.9 Parties to Coinsurance.  This Agreement provides for indemnity reinsurance
solely between the Company and Coinsurer.  The acceptance of reinsurance under
this Agreement shall not create any right or legal relation between the
Coinsurer and any Policyholder under a Policy, and the Company shall be and
remain solely liable to such Policyholder under the Policy.
 


 ARTICLE 4


COMPANY REPRESENTATIONS AND WARRANTIES
 
4.1 The representations and warranties of the Company enumerated in Article III
of the Stock Purchase Agreement are incorporated herein as part of this
Agreement.  The defined terms therein shall have the same meanings as defined in
the Stock Purchase Agreement.
 
4.2 The Company adopts and restates, as part of this Agreement, the Company’s
representations and warranties set forth in the Stock Purchase Agreement.
 


ARTICLE 5


COINSURER REPRESENTATIONS AND WARRANTIES
 
5.1 The representations and warranties of the Coinsurer enumerated in Article IV
of the Stock Purchase Agreement are incorporated herein as part of this
Agreement. The defined terms therein shall have the same meanings as defined in
the Stock Purchase Agreement.
 
5.2 The Coinsurer adopts and restates, as part of this Agreement, the
Coinsurer’s representations and warranties set forth in the Stock Purchase
Agreement.
 
ARTICLE 6
 
COVENANTS OF THE PARTIES
 
The Company and Coinsurer hereby covenant and agree as follows:
 
6.1 Maintenance of Business by the Company. From the date of this Agreement, the
Company shall, to the extent reasonably possible,
 
6.1.1
 
carry on its business in the ordinary course and consistent with past practice,
using reasonable efforts, equivalent in all material respects to those business
methods and practices historically followed by the Company, to maintain its
relationships with those customers, Policyholders, and others with whom it has
business relationships with respect to the Policies;
 

6.1.2
 
preserve intact the Company's present business organization, reputation and
Policyholder relations;
 

6.1.3
 
maintain all licenses, qualifications and authorizations of the Company to do
business in each jurisdiction in which it is presently licensed, qualified or
authorized; and
 

6.1.4
 
use reasonable efforts, equivalent in all material respects to the business
methods and practices the Company uses with respect to its direct policyholders
and insureds, to service and conserve the Policies and maintain them in full
force and effect.
 

--------------------------------------------------------------------------------

6.2 No Change in Reserving Policies, Methods or Assumptions.
 
6.2.1
 
Except as required by applicable law, the Company shall make no material change
in its underwriting or reserving policies, practices or procedures applicable to
the Policies.
 

6.3 Continued Access to Books and Records Retained by the Company.  The Company
shall retain historical Books and Records relating to the Policies in accordance
with the Company's generally applicable records retention policies, as in effect
at the date hereof, including, without limitation, advertising materials,
complaint files, loss ratio data, closed claims files, and other records
relating to the Policies or representing compilations of data with respect
thereto. The Company shall provide Coinsurer with access to all non-privileged
information in the possession or control of the Company which pertains to, and
which Coinsurer reasonably requests in connection with, any claim, loss or
obligation arising out of any of the Policies. Such access shall be provided by
the Company during normal business hours of the Company upon advance notice or
as otherwise reasonably requested by Coinsurer or its employees, accountants,
actuaries, attorneys and other agents for any reasonable purpose including,
without limitation, the preparation or examination of tax returns and financial
statements, the review of payment and claims procedures, the adequacy of
established reserves, efforts to seek and obtain rate increases, the compliance
by the Company with any obligations it has under this Agreement, and the conduct
of any litigation or regulatory dispute resolution, whether pending or
threatened, concerning the sale of Policies or the servicing of the Policies.
 
6.4 Compliance with Privacy Laws. The Company and Coinsurer shall comply with
all applicable privacy and data security laws and regulations with respect to
the use and disclosure of information regarding the Policies and the
Policyholders which is private or confidential. The Company and Coinsurer shall
notify in writing the other within five (5) calendar days upon discovery of any
breach or other noncompliance with any applicable privacy and data security
laws.
 
6.5 Notice of Actions. From the date hereof, the Company and Coinsurer shall,
within ten (10) days of receipt, provide each other with written notice of the
receipt of (a) any inquiry, complaint, notice or other communication, whether
oral or written, from any insurance regulatory authority that is related to the
Policies or to this Agreement, including, without limitation, an alleged
violation of any law, rule, regulation, bulletin or order, or a threat of any
other action or proceeding against the Company or the Coinsurer, and (b) any
notice, including service of process, summons or other litigation document,
indicating the commencement or threatened commencement of any litigation or
arbitration proceeding against the Company or Coinsurer related to any loss
arising under the Policies or any matter contemplated under this Agreement.
 
6.6 Continued Access to Books and Records.  The Company agrees to provide the
Coinsurer with access to all information which the Coinsurer reasonably requests
in connection with the Policies. Such access shall be provided during normal
business hours or as otherwise reasonably requested by the Company or its
employees, accountants, actuaries, attorneys or other agents for any reasonable
purpose including, without limitation, the preparation or examination of tax
returns and financial statements, the review of payment and claims procedures,
the adequacy of established reserves, the compliance by the Coinsurer with any
obligations it has under this Agreement and the conduct of any litigation or
regulatory dispute resolution, whether pending or threatened, concerning the
sale of the Policies or the servicing of the Policies. The Company shall
maintain all books, records, files and other information related to the Policies
for such period of time as specified by applicable state laws and regulations
regulating the preservation of books and records or such longer period of time
as agreed by the parties hereto.  This Section 6.6 shall in no way limit the
Louisiana Department of Insurance’s statutory right to access all information in
the possession or control of the Company or the Coinsurer related to the
Policies.

--------------------------------------------------------------------------------

 
6.7 Unfair Practices. The Company shall cooperate with the Coinsurer in
preserving and exercising all legal and contractual rights that may be available
to the Company against any person who shall "twist," rewrite, or solicit the
lapse or termination of, any of the Policies, or who shall otherwise engage in
any unfair or deceptive acts or practices in connection with the Policies, which
acts or practices have caused or may result in deterioration of the block of
Policies reinsured by the Coinsurer or in injury to the Coinsurer’s commercial
interests. The Company shall have the right to approve any action proposed to be
taken by, on behalf of, or in the name of, the Company under this Section 6.7,
which approval shall not be unreasonably withheld. Coinsurer shall indemnify,
defend and hold the Company harmless from and against any Loss incurred by the
Company as a result of actions taken by or at request of Coinsurer under this
Section.
 
6.8 Filings, Consents and Approvals. The parties will take all commercially
reasonable steps necessary or desirable, and shall proceed diligently and in
good faith, to obtain as promptly as practicable all approvals, authorizations
and clearances of governmental and regulatory authorities and any consents of
Policyholders required of the Company and Coinsurer to consummate the
transactions contemplated in this Agreement including, without limitation, the
Required Closing Date Approvals, and shall cooperate with each other and provide
such information and communications to such governmental and regulatory
authorities as the party responsible for obtaining such approvals may reasonably
request.
 
6.9 Conduct Pending Closing. From the date of this Agreement to the Closing
Date;
 
6.9.1
 
the Company shall use its best efforts to conduct its affairs in such a manner
so that, except as otherwise contemplated or permitted by this Agreement, the
representations and warranties of the Company contained in ARTICLE 4 hereof
shall continue to be true and correct in all material respects on and as of the
Closing Date as if made on and as of the Closing Date;
 

6.9.2
 
the Coinsurer shall use its best efforts to conduct its affairs in such a manner
so that, except as otherwise contemplated or permitted by this Agreement, the
representations and warranties of Coinsurer contained in ARTICLE 5 hereof shall
continue to be true and correct in all material respects on and as of the
Closing Date as if made on and as of the Closing Date;
 

6.9.3
 
the Company shall notify the Coinsurer promptly of any event, condition or
circumstance occurring from the date hereof through the Closing Date that would
constitute a material violation or breach of this Agreement by the Company; and
 

6.9.4
 
Coinsurer shall notify the Company promptly of any event, condition or
circumstance occurring from the date hereof through the Closing Date that would
constitute a material violation or breach of this Agreement by the Coinsurer.
 

--------------------------------------------------------------------------------

6.10 Further Assurances. Subject to the terms and conditions of this Agreement,
the Company and Coinsurer will use their best efforts (a) to take, or cause to
be taken, all actions, (b) to do, or cause to be done, all things, or (c) to
execute any documents, reasonably necessary, proper or advisable to consummate
and make effective the transactions contemplated by this Agreement. On and after
the Closing Date, the Company and Coinsurer will take all appropriate action and
execute any documents, instruments or conveyances of any kind which may be
reasonably necessary or advisable to carry out any of the provisions hereof.
 
6.11 Use by the Coinsurer of the Company's Name, Logo or Service Marks.  As
necessary to implement and effectuate the intent of this Agreement or as
otherwise agreed upon in writing, Coinsurer shall have a limited right to use
the name, “Kilpatrick Life Insurance Company” or “KLIC” or any of the Company's
service marks, trademarks, designs or logos related to that name.  Coinsurer may
only use the Company’s name, logo, or service marks by clearly designating in
any communication with a Policyholder that Coinsurer is acting in the capacity
of a coinsurer of the Company, and that Coinsurer is in no way acting on behalf
of the Company, acting as the Company’s agent, or representing the Company. 
Prior to sending any communication to a Policyholder in which the Company’s
name, logo, or service mark is used, Coinsurer shall provide the Company with a
copy of the form of the communication and obtain consent from the Company to
send the communication, which consent shall not unreasonably be withheld.  If
the Company has not denied consent within five (5) business days after receipt
of the form of communication, consent shall be deemed to have been granted to
Coinsurer.
 
6.12 Communications with Policyholders. On or after the Coinsurance Effective
Date any written communications with Policyholders in connection with the
coinsurance of the Policies by Coinsurer under this Agreement, or the servicing
of the Policies shall be prepared and transmitted by the Company with a copy to
Coinsurer; no written communications shall be made by Coinsurer with
Policyholders absent the prior written consent of the Company.
 
6.13 Unclaimed Property.  If any state agency, department or division, or audit
firm (or similar organization) acting on behalf of a state agency, department or
division, determines that the Company did not report and remit all unclaimed
proceeds associated with the Policies in accordance with the state's Statutes,
or that additional proceeds must be remitted for any reason, Coinsurer shall
return to the Company the reserves associated with the Policies that must be
remitted.  The Company shall also be responsible for the payment of any
interest, penalty, or fine in its entirety associated with a determination that
unclaimed proceeds associated with the Polices prior to the Coinsurance
Effective Date were not reported and remitted in full accordance with the
Statutes.

 
6.13.1
 
 
Location of Insured/Beneficiary.  The Company and Coinsurer both covenant and
agree that in the event any state agency, department or division, or audit firm
(or similar organization) acting on behalf of a state agency, department or
division asserts that unclaimed proceeds associated with the Polices prior to
the Coinsurance Effective Date were not reported and remitted in accordance with
the Statutes, any cost or effort to rebut that assertion or any cost or effort
to identify, locate, and contact the insured(s) and/or beneficiary(ies)
associated with the Policies in question shall be the sole responsibility of the
Company.
 



6.14 Expenses. Except as otherwise specifically provided in this Agreement, the
parties hereto shall each bear their own respective expenses incurred in
connection with the preparation, execution and performance of this Agreement,
including without limitation all fees and expenses of counsel, actuaries and
accountants.

--------------------------------------------------------------------------------

 
ARTICLE 7
 
CONDITIONS TO CLOSING
 
7.1 Conditions to the Coinsurer’s Obligations to Close. The obligation of
Coinsurer to close the transactions contemplated under this Agreement shall be
subject to the fulfillment of the following conditions, any one or more of which
may be waived by Coinsurer to the extent permitted by law:
 
7.1.1
 
Receipt of All Required Closing Date Approvals. All Required Closing Date
Approvals, if any, shall have been received, and the Company shall have
delivered to the Coinsurer a copy of any Required Closing Date Approval issued
by the insurance regulatory authorities in its State of domicile.
 

7.1.2
 
Truth of Representations and Warranties of Company. The representations and
warranties of the Company contained in this Agreement shall be true and correct
in all material respects on and as of the Closing Date.
 

7.1.3
 
Performance of Covenants and Obligations of Company. The Company shall have
performed and complied with all agreements, covenants, obligations and
conditions required by this Agreement to be so performed or complied with by the
Company at or before the Closing.
 

7.1.4
 
Receipt of the Settlement Amount. The Settlement Amount shall have been paid to
the Coinsurer.
 

7.1.5
 
Execution and Delivery of Agreements. The Stock Purchase Agreement shall have
been executed by duly authorized executive officers of the Company and by the
Shareholders and delivered to the Coinsurer.
 

7.1.6
 
Delivery of Listing of Policies. The Company shall have delivered to the
Coinsurer a final listing of the Policies to be reinsured by the Coinsurer under
this Agreement.
 

7.1.7
 
Assignment or Bill of Sale. The Company shall assign, transfer and convey all
assets included in the Settlement Amount by assignment, bill of sale or other
appropriate instrument acceptable to Coinsurer, free and clear of any lien,
claim or other encumbrances.
 

7.1.8
 
Certificate. A certificate executed by an officer of the Company certifying that
(i) the representations and warranties of the Company contained in ARTICLE 4 are
true and correct in all material respects as of the Closing Date; and (ii) all
covenants to be performed, and other conditions to Closing required to be
satisfied, by the Company have been duly performed or satisfied, as applicable,
in all material respects, shall have been delivered to Coinsurer.
 

--------------------------------------------------------------------------------

7.2 Conditions to the Company's Obligations to Close. The obligation of the
Company to close the transactions contemplated under this Agreement shall be
subject to the fulfillment of the following conditions, any one or more of which
may be waived by the Company to the extent permitted by law:
 
7.2.1
 
Receipt of All Required Closing Date Approvals. All Required Closing Date
Approvals, if any, shall have been obtained.
 

7.2.2
 
Truth of Representations and Warranties of Coinsurer. The representations and
warranties of the Coinsurer contained in this Agreement shall be true and
correct in all material respects on and as of the Closing Date.
 

7.2.3
 
Performance of Covenants and Obligations of Coinsurer. The Coinsurer shall have
performed and complied with all agreements, covenants, obligations and
conditions required by this Agreement to be so performed or complied with by
Coinsurer at or before the Closing.
 

7.2.4
 
Execution and Delivery of Agreements. The Stock Purchase Agreement shall have
been executed by duly authorized executive officers of Coinsurer and delivered
to Company.
 

7.2.5
 
Certificate. A certificate executed by an officer of the Coinsurer certifying
that (i) the representations and warranties of the Coinsurer contained in
ARTICLE 5 are true and correct in all material respects as of the Closing Date;
and (ii) all covenants to be performed, and other conditions to Closing required
to be satisfied, by the Coinsurer have been duly performed or satisfied, as
applicable, in all material respects, shall have been delivered to the Company.
 

--------------------------------------------------------------------------------

 ARTICLE 8


CLOSING AND CONSIDERATION
 
8.1 Settlement Amount.  On the Closing Date, the Company will pay the Coinsurer
an amount equal to the Settlement Amount.  Coinsurer shall provide the Company
with wire transfer instructions and bank routing numbers for the payment of the
Settlement Amount prior to the Closing Date.  The Settlement Amount shall
include an amount equal to the reserves associated with the Policies as of the
Coinsurance Effective Date and as set forth on Schedule 8.1.1 and shall be paid
in cash from the proceeds of the Bonds identified on Schedule 8.1A, or
otherwise, and by the transfer of those certain assets identified in Schedule
8.1B.  The Settlement Amount shall also include an additional transfer of assets
sufficient to return the ratio of the Reinsurer’s adjusted capital and surplus
divided by its risk-based capital factor after the application of this Agreement
to that ratio which existed prior to the application of this Agreement (“RBC
Transfer Amount”).  The Company and the Coinsurer shall establish, maintain, and
place the assets held in relation to the reserves (but not any real estate,
mortgage loans, or any other non-cash or non-Bond assets) in trust in accordance
with the terms of, that certain Trust Agreement, a copy of which is attached
hereto as Exhibit “B” and by this reference is made a part hereof.
 
8.2 Bond Gains.  Upon execution of this Agreement, the Company shall sell the
Bonds identified in Schedule 8.1A and transfer the cash proceeds of those Bonds
to Coinsurer on the Closing Date.
 
 
8.2.1
 
 
The Company and the Coinsurer agree that the unrealized gains from bonds that
remain assets of the Company and are not sold and transferred as part of this
Agreement (“Retained Bonds”) shall be included in the calculation of Bond
Gains.  The Company and the Coinsurer agree that the amount of such unrealized
gains to be included in the Bond Gains is [One Million Thirty-Six Thousand Two
Hundred Eleven Dollars ($1,036,211.00)] (“Agreed Retained Bond Gain”), based on
the fair market value of the Retained Bonds provided by Asset Allocation and
Management, LLC as of October 4, 2019.  The Company and the Coinsurer
acknowledge and agree that the Agreed Retained Bond Gain shall be the amount
added to the total amount of the net proceeds realized upon the completion of
the sale of the Bonds (pursuant to Section 8.2) notwithstanding the actual gains
realized in the event any of the Retained Bonds are eventually sold, or any
other unrealized gain or fair market valuation of the Retained Bonds.
 



8.3 Intentionally Deleted.
 

--------------------------------------------------------------------------------

8.4 Closing.
 
 
8.4.1
 
 
At the Closing, the Company shall:
 

 
8.4.1.1
 
 
Transfer the cash portion of Settlement Amount to Coinsurer by wire transfer of
immediately available funds;
 

 
8.4.1.2
 
 
Deliver to Coinsurer an executed Trust Agreement attached hereto as Exhibit 1
(the “Trust Agreement”).
 

 
8.4.1.3
 
 
Deliver to Coinsurer the assets identified in Schedule 8.1B, free and clear of
any lien or encumbrance and in a form acceptable to Coinsurer;
 

 
8.4.1.4
 
 
Deliver to Coinsurer a complete listing of the Policies reinsured under this
Agreement.
 

 
8.4.2
 
 
At the Closing, the Coinsurer shall:
 

 
8.4.2.1
 
 
Deliver to the Company an executed Trust Agreement.
 



ARTICLE 9
 
SURVIVAL OF REPRESENTATIONS AND WARRANTIES
 
9.1 The representations and warranties of the Company enumerated in Article III
of the Stock Purchase Agreement and the representations and warranties of the
Coinsurer enumerated in Article IV of the Stock Purchase Agreement shall be
subject to the time restrictions on survival set forth in Section 8.01 of the
Stock Purchase Agreement.  The defined terms in Section 8.01 of the Stock
Purchase Agreement shall have the same meanings as defined in the Stock Purchase
Agreement.
 
ARTICLE 10
 
UNDERTAKINGS OF COMPANY AND COINSURER FOLLOWING CLOSING
 
10.1 Premium Payments, Negotiation of Checks. Upon and after the Coinsurance
Effective Date, all premium payments under the Policies shall be the sole
property of Coinsurer.  The Company hereby assigns, to the extent permitted by
law, to Coinsurer all of its rights and privileges to draft or debit the
accounts of any Policyholders for premiums due under the Policies pursuant to
existing pre-authorized bank draft or electronic fund transfer arrangements
between the Company and such Policyholders.
 
10.2 Records.  The Company shall maintain true and accurate books, records,
files and other information related to the Policies for such period of time as
specified by applicable state laws and regulations regulating the preservation
of books and records or such longer period of time as reasonably determined by
Coinsurer. Without in any way limiting the foregoing, and in order to assist the
Coinsurer in satisfying its financial reporting requirements, The Company shall
promptly (and in no event later than twenty (20) business days following the end
of the relevant monthly period), provide the Coinsurer with all such information
reasonably necessary for the Company to determine the appropriate financial
reporting treatment applicable to the Policies, prepare its financial statement
filings and satisfy its other financial reporting and regulatory obligations. So
long as any Policies are in force and subject to coinsurance hereunder, the
Company shall make available for inspection and copying by the Coinsurer any
financial or other records pertaining to the Policies that may reasonably be
required by the Coinsurer for financial statement preparation or any other
reasonable business purpose. This Section 10.5 shall in no way limit the
Louisiana Department of Insurance’s statutory right to access all information in
the possession or control of the Coinsurer or the Company related to the
Policies.
 

--------------------------------------------------------------------------------

10.3 Reports. The Company shall provide the Coinsurer the reports detailed
hereunder.
 
10.3.1
 
Agreement Accounting Period. This Agreement shall be on a monthly accounting
period for all accounting settlements.
 

10.3.2
 
Monthly Accounting Reports. Accounting reports, as required under this
Agreement, shall be submitted to the Coinsurer by the Company and by the
Coinsurer to the Company, not later than 20 calendar days after the end of each
calendar month.  Such reports shall include information on the amount of
reinsurance premiums, policy loans and policy loan interest, the commission and
expense allowance, claims, and reserves on the contracts reinsured for the
preceding calendar quarter.
 

10.3.3
 
Monthly Accounting Period. The monthly accounting shall be on a calendar-month
basis, except that the initial monthly accounting period shall run from the
Coinsurance Effective Date through the last day of the calendar month in which
the Coinsurance Effective Date falls.
 

10.3.4
 
Accounting Reports. Annual reports shall be submitted to the Coinsurer by the
Company not later than 45 calendar days after the end of each calendar year.
Such reports shall include information necessary for the NAIC Convention Blank
based on the contracts reinsured hereunder.  Monthly and quarterly accounting
reports shall be submitted to the Coinsurer by the Company not later than 20
calendar days after the end of each calendar month and quarter and shall include
any information necessary for the NAIC Quarterly Blank.  Each party shall be
responsible for preparing and filing their respective financial statements as
required.
 

10.4 Audit. Each party shall have the right to audit, at its sole expense, at
the office of the other during regular business hours and upon at least
forty-eight hours prior written notice, all records and procedures relating to
the Policies in the hands of the other party.
 
10.5 Support Services. The Company shall provide Support Services in connection
with the Policies in a manner consistent with the administration of the Policies
prior to the Closing Date.
 


ARTICLE 11
 
[RESERVED]
 


 ARTICLE 12


[RESERVED]
 
ARTICLE 13
 
INDEMNIFICATION
 
13.1 Indemnification By Company.  The Company shall indemnify and defend
Coinsurer and hold it harmless from and against Loss based upon, resulting from
or arising out of the Company's material breach of any representation, warranty,
covenant or agreement under this Agreement.  Notwithstanding anything in this
Agreement to the contrary, the indemnification obligations herein shall be
subject to limitations on indemnification set forth in the Stock Purchase
Agreement, including the limitations set forth in Section 8.04 thereof.
 
13.2 Indemnification By Coinsurer. The Coinsurer shall indemnify and defend the
Company and hold it harmless from and against Loss based upon, resulting from or
arising out of the Coinsurer’s material breach of any representation, warranty,
covenant or agreement under this Agreement.  Notwithstanding anything in this
Agreement to the contrary, the indemnification obligations herein shall be
subject to limitations on indemnification set forth in the Stock Purchase
Agreement, including the limitations set forth in Section 8.04 thereof

--------------------------------------------------------------------------------

 
13.3 Indemnification Procedures.  The indemnification procedures set forth in
Article VIII of the Stock Purchase Agreement are incorporated herein as part of
this Agreement.  The defined terms therein shall have the same meanings as
defined in the Stock Purchase Agreement.
.
ARTICLE 14
 
INSOLVENCY
 
14.1 Payment of Benefits under Insolvency. The obligations of the Coinsurer
under this Agreement shall be without diminution or in any way affected or
diminished because of the insolvency of the Company. In the event of the
insolvency of the Company and the appointment of a conservator, liquidator,
receiver or statutory successor of the Company while coinsurance under this
Agreement is in effect as to any Policy, all coinsurance made, ceded, renewed or
otherwise becoming effective shall be payable directly to such conservator,
liquidator, receiver or statutory successor immediately upon demand, with
reasonable provision for verification, on the basis of claims allowed against
the Company by any court of competent jurisdiction or by any conservator,
liquidator, receiver or statutory successor of the Company having authority to
allow such claims, without diminution because of such insolvency or because such
conservator, liquidator, receiver or statutory successor has failed to pay all
or a portion of any claims.
 
14.2 Required Notice of and Defense against Claims. In the event of the
insolvency of the Company while coinsurance as to any Policy is in effect under
this Agreement, the conservator, liquidator, receiver or statutory successor of
the Company shall give the Coinsurer written notice of the pendency of a claim
against the Company on a Policy within a reasonable time after such claim is
filed in the insolvency proceeding. During the pendency of any such claim, the
Coinsurer may, at its own expense, investigate such claim and interpose, at its
own expense, in the proceeding where such claim is to be adjudicated, any
defense or defenses that the Coinsurer may deem available to the Company or its
conservator, liquidator, receiver or statutory successor. The expense thus
incurred by the Coinsurer shall be payable, subject to court approval, out of
the estate of the Company as a part of the expense of conservation or
liquidation to the extent of a proportionate share of the benefit which may
accrue to the Company in conservation or liquidation solely as a result of the
defense undertaken by the Coinsurer.
 
ARTICLE 15
 
TERMINATION
 
15.1 This Agreement may be terminated at any time before the Closing, by mutual
written agreement of the Company and the Coinsurer.
 
15.2 The Coinsurer may terminate this Agreement at any time prior to Closing for
material breach by the Company of any of the terms or conditions of this
Agreement or for failure of any condition to Closing, the satisfaction of which
is solely within the Company's control; provided, however, that the Company
shall have five (5) days to cure such breach or satisfy such condition after
receipt of proper notice by the Company from the Coinsurer.

--------------------------------------------------------------------------------

 
15.3 The Company may terminate this Agreement at any time prior to Closing for
material breach by Coinsurer of any of the terms or conditions of this Agreement
or for failure of any condition to Closing, the satisfaction of which is solely
within the Coinsurer's control; provided, however, that the reinsurer shall have
five (5) days to cure such breach or satisfy such condition after receipt of
proper notice by the Coinsurer from the Company.
 
15.4 Either the Company or the Coinsurer may terminate this Agreement at any
time prior to Closing for failure of any condition to Closing, the satisfaction
of which is not within either the Company or the Coinsurer’s control, or
otherwise chargeable to any act or omission to act on the part of either party.
 
ARTICLE 16
 
TAX PROVISION
 
16.1 The parties hereby agree to make the election in accordance with Internal
Revenue Regulation Section 1.848-2(g)(8) (the “Regulation”) under Section 848 of
the Internal Revenue Code of 1986 (the “Code”), as amended, to comply with all
of the requirements of such Regulation regarding such election, including,
without limitation, the election statement and Tax return reporting requirements
of Regulation Sections 1.848-2(g)(8)(ii) and 1.848-2(G)(8)(iii), and further
agree:
 
16.1.1
 
To exchange information pertaining to the amount of “net consideration” under
this Agreement as defined in the Regulation;
 

16.1.2
 
That the Company shall submit its calculation of the "net consideration" for
purposes of that Regulation to the Coinsurer not later than May 1st for each and
every taxable year for which this Agreement is in effect;
 

16.1.3
 
That the Coinsurer may challenge such calculation within ten (10) business days
of its receipt of the Company's calculation;
 

16.1.4
 
That should the Coinsurer challenge the Company's calculation of the "net
consideration" and the parties be unable to agree as to the appropriate
methodology to determine the "net consideration" for purposes of the Regulation,
they shall refer such dispute to an outside Tax consultant unrelated to either
of the parties, and the parties agree to be bound by the decision of that
consultant;
 

16.1.5
 
That, pursuant to such election, the party with net positive consideration with
respect to this Agreement for each taxable year will capitalize specified policy
acquisition expenses with respect to this Agreement without regard to the
general deductions limitation of Section 848(c)(1) of the Code; and
 

16.1.6
 
That the first taxable year for which such election shall be effective is
taxable year 2019.
 

--------------------------------------------------------------------------------

16.2 The Company shall cause the Stock Purchase Agreement to provide that, upon
a closing of the transactions contemplated pursuant to the Stock Purchase
Agreement, (i) in the event the Bond Gains exceed fifteen million dollars
($15,000.000.00), the Company and the Shareholders shall share equally (50%/50%)
the Company’s additional tax expense attributed to that portion of the Bond
Gains in excess of fifteen million dollars ($15,000,000.00), (ii) the Coinsurer
shall give the Shareholders an estimate of the expected amount to be shared by
the Company and the Shareholders as soon as practicable, (iii) any amounts
available in the “Indemnification Escrow Fund” (as defined in the Stock Purchase
Agreement) shall be applied toward satisfaction of the Shareholders’ share of
said tax expense and shall be delivered to Coinsurer, (iv) any remaining amount
owed by the Shareholders shall, upon demand, be paid to Coinsurer by the
Shareholders.


ARTICLE 17
 
MISCELLANEOUS PROVISIONS
 
17.1 Notice. Any and all notices and other communications required or permitted
under this Agreement shall be in writing and shall be deemed to have been duly
given when (a) received by the receiving party if mailed via United States
registered or certified mail, return receipt requested, (b) mailed by United
States overnight express mail, (c) sent by facsimile or telecopy machine or
email, followed by confirmation mailed by United States first-class mail or
overnight express mail, or (d) delivered in person or by commercial courier to
the parties at the following addresses, provided written acknowledgment of
receipt is obtained:
 
If to the Company, to:
 
Kilpatrick Life Insurance Company
1801 Marshall Street Shreveport , LA 71101
Attention: Ken Phillips
Email: ken.phillips@klic.com
 
If to Coinsurer, to:
 
Security National Life Insurance Company
P.O Box 57220
Salt Lake City UT 84157-0220
Attention: Jeffrey Stephens
E-mail: Jeff.Stephens@securitynational.com
and
P.O Box 57220
Salt Lake City, Utah 84157-0220
Attn: Garrett S. Sill
E-mail: Garrett.Sill@securitynational.com
 
Either party may change the names or addresses where notice is to be given by
providing written notice to the other party of such change in accordance with
this Section 17.1.

--------------------------------------------------------------------------------

 
17.2 Entire Agreement.  The Stock Purchase Agreement and this Agreement,
including the Exhibits and Schedules and the other written agreements and
documents required to be executed in conjunction with the Stock Purchase
Agreement and this Agreement, constitute the sole and entire agreement between
the parties hereto with respect to the subject matter hereof, and supersede all
prior discussions and agreements between the parties with respect to the subject
matter hereof, which are merged with and into this Agreement and the Stock
Purchase Agreement.
 
17.3 Assignment. This Agreement shall not be assigned by either of the parties
hereto without the prior written approval of the other party.
 
17.4 Waivers and Amendments. Any term or condition of this Agreement may be
waived at any time by the party that is entitled to the benefit thereof. Such
waiver must be in writing and must be executed by an officer or officers of such
party duly authorized by such party. A waiver on one occasion will not be deemed
to be a waiver of the same or any other term or condition on a future occasion.
This Agreement may be modified or amended only by a writing duly executed by the
duly authorized officer or officers of each party.
 
17.5 No Third-Party Beneficiaries. The terms and provisions of this Agreement
are intended solely for the benefit of the Company and the Coinsurer and their
permitted successors and assigns, and it is not the intention of the parties to
confer rights as a third-party beneficiary to this Agreement upon any other
person, except as may be contemplated in this Agreement.
 
17.6 Offset. Any debts or credits, matured or unmatured, liquidated or
unliquidated, regardless of when they arose or were incurred, in favor of or
against either Company or Coinsurer with respect to this Agreement are deemed
mutual debts or credits, as the case may be, and shall be set off, and only the
balance shall be allowed or paid.
 
17.7 Public Announcements. At all times at or before the Closing, the Company
and the Coinsurer will consult with each other before issuing or making any
reports, statements or releases to the public with respect to this Agreement or
the transactions contemplated hereby and will use good faith efforts to obtain
the other party's approval of the form, content and timing of such report,
statement or release. If the Company and the Coinsurer are unable to agree upon
or approve the form, content and timing of any such public report, statement or
release and such report, statement or release is, in the opinion of legal
counsel to the party, required by law or by legal disclosure obligations, then
such party may make or issue the legally required report, statement or release.
 

--------------------------------------------------------------------------------

17.8 Confidentiality.
 
17.8.1
 
 The Company and the Coinsurer each will hold, and will cause its respective
officers, directors, employees, agents, consultants, attorneys and other
representatives to hold, in strict confidence, unless compelled to disclose by
judicial or administrative process (including, without limitation, in connection
with obtaining any Required Closing Date Approval) or by other requirements of
law, all confidential documents and confidential information concerning the
other party furnished to it by the other party or such other party's officers,
directors, employees, agents, consultants, attorneys or representatives in
connection with this Agreement or the transactions contemplated hereby, except
to the extent that such documents or information can be shown to have been (a)
previously lawfully known by the party receiving such documents or information,
(b) in the public domain through no fault of the receiving party, or (c) later
acquired by the receiving party from other sources not themselves bound by, and
in breach of, a confidentiality agreement.
 

17.8.2
 
Neither the Company nor the Coinsurer will disclose or otherwise provide any
such confidential information to any other person, except to that party's
respective auditors, actuaries, attorneys, financial advisors and other
consultants who need access to such confidential information in connection with
this Agreement and the transactions contemplated herein, or, in confidence, to
regulatory authorities or rating agencies such as A.M. Best.
 

17.8.3
 
If this Agreement is terminated, each of the parties will return to the other
party all confidential information furnished to that party by the other party,
and retrieve and destroy all copies of such confidential information distributed
to any other person.
 

17.9 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Louisiana, without regard to its
conflicts of law doctrine.
 
17.10 Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original, but all of which shall constitute one and the
same instrument.
 
17.11 Headings. The headings in this Agreement have been inserted for
convenience and do not constitute matter to be construed or interpreted in
connection with this Agreement.
 
17.12 Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under any present or future law or if determined by a
court of competent jurisdiction to be unenforceable, and if the rights or
obligations of the Company or the Coinsurer under this Agreement will not be
materially and adversely affected thereby, such provision shall be fully
severable, and this Agreement will be construed and enforced as if such illegal,
invalid or unenforceable provision had never comprised a part of this Agreement,
and the remaining provisions of this Agreement shall remain in full force and
effect and will not be affected by the illegal, invalid or unenforceable
provision or by its severance from this Agreement.

--------------------------------------------------------------------------------

 

COMPANY SIGNATURE PAGE
 
 
IN WITNESS WHEREOF, the Company has executed this Agreement.
 

 

   KILPATRICK LIFE INSURANCE COMPANY    
Date:10/11/2019
By: /s/ Kenneth W. Phillips

 
Name:Kenneth W. Phillips
 
Title: President and Chief Executive Officer


 

 

--------------------------------------------------------------------------------


COINSURER SIGNATURE PAGE
 
 
IN WITNESS WHEREOF, the Coinsurer has executed this Agreement.
 



SECURITY NATIONAL LIFE INSURANCE COMPANY
   
Date:2019-10-11
By:/s/ Scott M. Quist

 
Name:Scott M. Quist
 
Title:CEO and President



--------------------------------------------------------------------------------



SCHEDULE 1.9
 
Existing Reinsurance Coverage
 


 



--------------------------------------------------------------------------------

 


 


SCHEDULE 1.11
 
Policies
 



--------------------------------------------------------------------------------



SCHEDULE 8.1A
 
Bonds
 



--------------------------------------------------------------------------------

 
SCHEDULE 8.1B
 
Other Assets
 



--------------------------------------------------------------------------------



SCHEDULE 8.1.1
 
Settlement Amount




Net Reserves (Liabilities)
 
Total
 
Reserves (Life and All Annuities)
 
$
.00
 
Advance Premiums
 
$
.00
 
Claims Liability In course of Settlement
 
$
.00
 
Claims Liability Incurred but Unreported
 
$
.00
 
Less (Annuities Not Coinsured)
 
$
.00
 
Less Net Due Premiums
 
$
.00
 
Less Net Deferred Premiums
 
$
.00
 
Total Net Reserves
 
$
.00
 
RBC Transfer Amount
 
$
.00
 
Settlement Amount
 
$
.00
                     
Ceding Commission paid by Coinsurer ($1.00)
 
$
1.00
           
Assets
       
Cash
 
$
.00
 
Other Assets (Listed in Schedule 8.1B)
 
$
.00
                                                   
Total
 
$
.00
           
Cash wire from Company
 
$
.00
 
Settlement Amount
 
$
.00
 



 




--------------------------------------------------------------------------------